Exhibit 10.9(b)






SCHEDULE OF EXECUTIVE OFFICERS WHO HAVE EXECUTED AN EMPLOYMENT AGREEMENT IN THE
FORM FILED AS EXHIBIT 10.9(a) TO THE ANNUAL REPORT ON FORM 10‑K OF THE COMPANY
FOR THE YEAR ENDED DECEMBER 31, 2019 (this “Schedule”)
This Schedule of Executive Officers Who Have Executed an Employment Agreement
relates to the form of Employment Agreement filed by Independent Bank Group,
Inc. as Exhibit 10.9(a) to its Annual Report on Form 10‑K for the year ended
December 31, 2019, as filed with the Securities and Exchange Commission on
March 2, 2020 (the “Form Agreement”). This Schedule is included pursuant to
Instruction 2 of Item 601(a) of Regulation S-K for the purpose of setting forth
the details in which the specific agreements executed in the form of the Form
Agreement differ from the Form Agreement, and, in particular to set forth the
persons who, with Independent Bank Group, Inc., were parties to the Employment
Agreements in such form as of March 2, 2020.
Executive Officer Who is a Party to such Employment Agreement
Date of Employment Agreement
Annual Base Salary
Target Annual Bonus Opportunity/
Percentage of Annual Base Salary
Target Annual LTI Opportunity/
Percentage of Annual Base Salary
Sign-On Equity Award
James P. Tippit
December 9, 2019


$375,000


60
%
75
%
10,000 Shares
Mark S. Haynie
December 9, 2019


$400,000


75
%
90
%
15,000 Shares
Michael Hobbs
December 9, 2019


$500,000


100
%
125
%
20,000 Shares

 



